department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date cc tege eoeg et1 stackney cor-106030-01 dear this letter is in response to your date correspondence concerning the application of employment_taxes to incentive stock_options isos described in sec_422 of the internal_revenue_code code specifically you have asked whether the federal_insurance_contributions_act fica tax federal_unemployment_tax_act futa_tax and federal_income_tax withholding obligations are applicable upon a disqualifying_disposition of stock acquired pursuant to the exercise of an iso as a general matter apart from the procedure for issuing a formal opinion as described in revproc_2001_1 2001_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers we are however able to provide general information accordingly in response to your request we have reviewed the facts provided to us and are furnishing general information which we hope will be helpful to you in response to your questions we have enclosed a copy of notice_2001_14 i r b published on date this notice provides that the service will not enforce application of the fica tax futa_tax or federal_income_tax withholding upon the exercise of an iso that occurs on or after the publication_date of the notice and before date or upon the disposition of stock acquired pursuant to such an exercise regardless of whether the disposition is a qualifying or a disqualifying_disposition notice_2001_14 further provides that employers may elect to apply the relief retroactively to support a claim for adjustment or refund that would otherwise be available in your correspondence you also requested information about obtaining refunds of any fica_taxes paid in error an employer must fulfill certain procedural requirements in order to receive a refund of the employer and employee portions of fica tax cor-106030-01 generally the employer has a duty first to make adjustments reflecting any overpayments of fica tax to the extent possible as a condition to receiving a refund of any remaining overpayments of fica tax for more information concerning the adjustment and refund process we have enclosed publication circular_e employer’s tax guide you may obtain copies of any of the forms and instructions referenced in that publication at the internal_revenue_service web site www irs ustreas gov we hope this information has responded to your questions if you have any further questions please contact stephen tackney at sincerely michael a swim chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities enclosures
